UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Small Cap Core Fund Shares Value ($) Common Stocks 97.5% Consumer Discretionary 12.9% Auto Components 4.5% Cooper Tire & Rubber Co. Dana Holding Corp. Tenneco, Inc.* Tower International, Inc.* Hotels, Restaurants & Leisure 2.3% Ruby Tuesday, Inc.* (a) The Cheesecake Factory, Inc. (a) Media 1.2% Live Nation Entertainment, Inc.* Specialty Retail 3.5% Brown Shoe Co., Inc. Outerwall, Inc.* (a) The Children's Place, Inc. Textiles, Apparel & Luxury Goods 1.4% Unifi, Inc.* Consumer Staples 1.0% Food & Staples Retailing The Andersons, Inc. Energy 1.5% Energy Equipment & Services 0.3% Basic Energy Services, Inc.* Oil, Gas & Consumable Fuels 1.2% Pacific Ethanol, Inc.* (a) REX American Resources Corp.* Financials 22.0% Banks 8.2% BancorpSouth, Inc. Cardinal Financial Corp. First Merchants Corp. Hancock Holding Co. Lakeland Bancorp., Inc. OFG Bancorp. (a) Wintrust Financial Corp. (a) Capital Markets 4.1% Ashford, Inc.* Calamos Asset Management, Inc. "A" Manning & Napier, Inc. Piper Jaffray Companies, Inc.* Pzena Investment Management, Inc. "A" Consumer Finance 1.1% Cash America International, Inc. (a) Enova International, Inc.* Insurance 6.0% American Equity Investment Life Holding Co. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. Symetra Financial Corp. United Fire Group, Inc. Real Estate Investment Trusts 2.6% Ashford Hospitality Trust (REIT) Sun Communities, Inc. (REIT) (a) Health Care 20.5% Biotechnology 2.9% Anacor Pharmaceuticals, Inc.* Ligand Pharmaceuticals, Inc.* Threshold Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 5.6% CONMED Corp. STERIS Corp. (a) SurModics, Inc.* Thoratec Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services 8.6% Centene Corp.* Kindred Healthcare, Inc. (a) Magellan Health, Inc.* MedCath Corp.* Molina Healthcare, Inc.* PharMerica Corp.* Providence Service Corp.* U.S. Physical Therapy, Inc. Life Sciences Tools & Services 1.1% Albany Molecular Research, Inc.* (a) Pharmaceuticals 2.3% Omeros Corp.* (a) Sagent Pharmaceuticals, Inc.* Industrials 16.1% Aerospace & Defense 3.1% Ducommun, Inc.* Esterline Technologies Corp.* Moog, Inc. "A"* Air Freight & Logistics 1.0% Air Transport Services Group, Inc.* Airlines 2.7% Hawaiian Holdings, Inc.* JetBlue Airways Corp.* (a) Commercial Services & Supplies 2.8% Deluxe Corp. Ennis, Inc. Kimball International, Inc. "B" Machinery 1.9% Altra Industrial Motion Corp. Briggs & Stratton Corp. Marine 1.2% Matson, Inc. Professional Services 1.0% TrueBlue, Inc.* Road & Rail 2.4% ArcBest Corp. Swift Transportation Co.* Information Technology 18.9% Communications Equipment 1.1% Calix, Inc.* Electronic Equipment, Instruments & Components 4.0% Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Kimball Electronics, Inc.* Sanmina Corp.* Internet Software & Services 1.0% WebMD Health Corp.* IT Services 5.7% Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* Higher One Holdings, Inc.* NeuStar, Inc. "A"* (a) Syntel, Inc.* Semiconductors & Semiconductor Equipment 4.5% Amkor Technology, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* Ultra Clean Holdings, Inc.* Software 2.6% Pegasystems, Inc. Take-Two Interactive Software, Inc.* Materials 1.0% Metals & Mining Kaiser Aluminum Corp. Utilities 3.6% Electric Utilities 1.3% Unitil Corp. Multi-Utilities 2.3% Avista Corp. Black Hills Corp. Total Common Stocks (Cost $76,019,501) Securities Lending Collateral 14.2% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $12,821,873) Cash Equivalents 2.6% Central Cash Management Fund, 0.06% (b) (Cost $2,297,316) % of Net Assets Value ($) Total Investment Portfolio (Cost $91,138,690) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $91,173,305.At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $11,749,765.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,870,365 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,120,600. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $12,334,150, which is 13.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (a) $ $
